Concurring Opinion by
Judge MacPhail:
I concur with the result reached by the majority. In Glass v. Department of Transportation, Bureau of Traffic Safety, 460 Pa. 362, 333 A.2d 768 (1975), a case where the Commonwealth admitted the arrest of the vehicle operator was unlawful, our Supreme Court held that'the legislature did not intend a “lawful” arrest to be a pre-condition for a refusal to take a breathalyzer examination. The Court said that the ‘ ‘ arrest ’ ’ as used in the statute then in effect, Section 624.1(a) of the Vehicle Code, Act of April 29, 1959, P.L. 58, as amended, 75 P.S. §624.1 (a), was merely a reference to the physical act of arrest as defined *47in Commonwealth v. Bosurgi, 411 Pa. 56, 190 A.2d 304, cert. denied, 375 U.S. 910 (1963). Our cases have consistently followed that analysis, the statutory language in 75 Pa. C. S. §1547 (h) being nearly identical to that found in the Vehicle Code of 1959. See Gresh v. Department of Transportation, Bureau of Traffic Safety, 76 Pa. Commonwealth Ct. 483, 464 A.2d 619 (1983); Corry v. Commonwealth, 59 Pa. Commonwealth Ct. 324, 429 A.2d 1229 (1981) and Grabish v. Commonwealth, 50 Pa. Commonwealth Ct. 246, 413 A.2d 431 (1980).
The language in Glass quoted in the majority opinion relating to constitutional guarantees pertains to situations where the results of a breathalyzer are sought to be used in a criminal or non-criminal trial. Here, of course, we are only concerned with the refusal to take the test, a far different matter.
It is my opinion, therefore, that inasmuch as Mr. Wysocki was arrested when he was stopped and taken into custody under the control and will of the arresting officers, the lawfulness of the “stop” is not an issue we need to reach in the case sub judice.